Case: 15-10522      Document: 00513871792         Page: 1    Date Filed: 02/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fif h Circuit
                                    No. 15-10522                                   FILED
                                  Summary Calendar                          February 10, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
T. H. HILL,

                                                 Plaintiff–Appellant,

versus

DALLAS COUNTY DISTRICT ATTORNEY’S OFFICE; DALLAS COUNTY;
CITY OF DALLAS; BRENDA H. THOMPSON; CARL E. ROBERTS, L.L.C.;
CARL R. KING; DALLAS COUNTY CLERKS OFFICE,

                                                 Defendants–Appellees.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CV-1311




Before JONES, SMITH, and DENNIS, Circuit Judges.
PER CURIAM: *

       T. H. Hill moves for authorization to proceed in forma pauperis (“IFP”)
to pursue the dismissal of his 42 U.S.C. § 1983 action. By doing so, he is



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10522     Document: 00513871792      Page: 2   Date Filed: 02/10/2017


                                  No. 15-10522

challenging the district court’s certification that his appeal is not taken in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Because the
notice of appeal was filed after the magistrate judge had issued his report and
recommendation (“R&R”) but before the district court had ruled, Hill sought to
appeal the R&R.

      A premature notice of appeal is valid only where the order appealed from
announces a decision that would be appealable if it were immediately followed
by the entry of judgment. FirsTier Mortg. Co. v. Investors Mortgage Ins. Co.,
498 U.S. 269, 276–77 (1991); see also United States v. Cooper, 135 F.3d 960,
963 (5th Cir. 1998). Even if it were immediately followed by the entry of judg-
ment, the R&R was not appealable, see Cooper, 135 F.3d at 962–63, so the
notice of appeal is insufficient to confer jurisdiction on this court, see id. Be-
cause Hill sought to appeal a non-appealable order, his appeal has no arguable
basis in law or fact and therefore is frivolous. See Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983).

      Accordingly, the motion for leave to proceed IFP on appeal is DENIED,
and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24;
5TH CIR. R. 42.2.




                                        2